  Case 18-11696         Doc 33     Filed 03/04/19 Entered 03/04/19 09:41:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-11696
         THEOTIS REESE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/20/2018.

         2) The plan was confirmed on 08/14/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/29/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-11696        Doc 33       Filed 03/04/19 Entered 03/04/19 09:41:55                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,000.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $2,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,915.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $85.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,000.00

Attorney fees paid and disclosed by debtor:                  $327.74


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ARMOR SYSTEM CORP                Unsecured            NA          30.00            30.00           0.00       0.00
ARMOR SYSTEMS CORP               Unsecured          30.00           NA               NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         488.00           NA               NA            0.00       0.00
ASSET ACCEPTANCE CORP            Unsecured      2,417.52            NA               NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         510.00           NA               NA            0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         540.00           NA               NA            0.00       0.00
BECKET & LEE LLP                 Unsecured         650.92           NA               NA            0.00       0.00
BRIM MOTOR MART                  Unsecured      3,226.00            NA               NA            0.00       0.00
CHECK INTO CASH INC              Unsecured         721.81           NA               NA            0.00       0.00
CHECK INTO CASH INC              Secured              NA          79.46            79.46           0.00       0.00
CHRISTA JOSEPH                   Priority       1,500.00            NA               NA            0.00       0.00
CITY OF CHICAGO CORP COUNSEL     Unsecured      3,810.18            NA               NA            0.00       0.00
CITY OF CHICAGO CORP COUNSEL     Unsecured           0.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA       2,600.74         2,600.74           0.00       0.00
CMRE FINANCE                     Unsecured         350.00           NA               NA            0.00       0.00
CMS                              Unsecured         500.00           NA               NA            0.00       0.00
COBAR ACQUISITIONS               Unsecured         610.93           NA               NA            0.00       0.00
COBAR ACQUISITIONS               Unsecured         607.41           NA               NA            0.00       0.00
COBAR ACQUISITIONS               Unsecured         613.32           NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      5,143.00            NA               NA            0.00       0.00
CREDIT PROTECTION                Unsecured         174.00           NA               NA            0.00       0.00
CREDIT UNION 1                   Unsecured         232.98           NA               NA            0.00       0.00
DIVISION DENTAL CLINIC           Unsecured      1,158.26         141.00           141.00           0.00       0.00
GURNEE POLICE DEPT               Unsecured         200.00           NA               NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         588.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          409.48        793.24           793.24           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      7,725.23       3,539.15         3,539.15           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      2,362.25            NA               NA            0.00       0.00
KEYNOTE CONSULTING               Unsecured      3,790.00       3,789.90         3,789.90           0.00       0.00
LVNV FUNDING                     Unsecured         703.35        305.94           305.94           0.00       0.00
M3 Financial Services            Unsecured          10.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-11696      Doc 33       Filed 03/04/19 Entered 03/04/19 09:41:55                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
MAIN STREET ACQUISITIONS       Unsecured      6,635.34       2,876.98      2,876.98           0.00        0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         237.00           NA            NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT      Unsecured      1,219.65            NA            NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT      Unsecured      1,166.96            NA            NA            0.00        0.00
MIDWEST TITLE LOANS            Unsecured      1,577.43            NA            NA            0.00        0.00
MIDWEST TITLE LOANS            Secured              NA         570.27        570.27           0.00        0.00
MONEY LION INC                 Unsecured      1,258.02            NA            NA            0.00        0.00
MONTGOMERY WARD                Unsecured         237.77           NA            NA            0.00        0.00
NCOFIN/980                     Unsecured         428.00           NA            NA            0.00        0.00
NCOFIN/980                     Unsecured         212.00           NA            NA            0.00        0.00
PORANIA                        Unsecured         510.00           NA            NA            0.00        0.00
QUANTUM3 GROUP LLC             Unsecured         628.17           NA            NA            0.00        0.00
SBS FINANCIAL SERVICES INC     Unsecured     19,114.63            NA            NA            0.00        0.00
SPEEDY CASH                    Unsecured         600.00           NA            NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured      2,571.01       8,693.75      8,693.75           0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured           0.00           NA            NA            0.00        0.00
TEN DOLLAR PAYDAY LOAN         Unsecured            NA         540.00        540.00           0.00        0.00
UNIVERSAL ACCEPTANCE/CAR HOP   Unsecured           0.00           NA            NA            0.00        0.00
VILLAGE OF BELLWOOD            Unsecured         200.00           NA            NA            0.00        0.00
VILLAGE OF HILLSIDE            Unsecured         150.00           NA            NA            0.00        0.00
VILLAGE OF OAK PARK            Unsecured         166.00           NA            NA            0.00        0.00
VILLAGE OF STONE PARK          Unsecured         100.00           NA            NA            0.00        0.00
VILLAGE OF STONE PARK          Unsecured         200.00           NA            NA            0.00        0.00
VILLAGE OF STONE PARK          Unsecured         200.00           NA            NA            0.00        0.00
WHITE HILLS CASH               Unsecured      2,384.88            NA            NA            0.00        0.00
WORLD FINANCE CORPORATION      Unsecured         207.00        207.69        207.69           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                $0.00                $0.00
      Mortgage Arrearage                                    $0.00                $0.00                $0.00
      Debt Secured by Vehicle                               $0.00                $0.00                $0.00
      All Other Secured                                   $649.73                $0.00                $0.00
TOTAL SECURED:                                            $649.73                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                $0.00
       Domestic Support Ongoing                             $0.00                $0.00                $0.00
       All Other Priority                                 $793.24                $0.00                $0.00
TOTAL PRIORITY:                                           $793.24                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $22,725.15                 $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-11696         Doc 33      Filed 03/04/19 Entered 03/04/19 09:41:55                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $2,000.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/04/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
